McGRANERY, District Judge.
This was originally an action under the Federal Employers’ Liability Act, § 1, 45 U.S.C.A. § 51, and was’brought by Robert McGlothan as administrator of the estate of Edna Hawkins, for the benefit of her husband, Benjamin Hawkins. On November 20, 1946, judgment on a jury verdict was entered for plaintiff in the sum of ten thousand dollars ($10,000). However, on defendant’s motion a partial new trial was ordered on the specific issue of Robert Mc-Glothan’s capacity to sue for the benefit of Benjamin Hawkins. Jury trial on that issue was waived and the partial new trial was held before me on November 10, 1947. Therefore, I make the following
Findings of Fact
1. Robert McGlothan’s complaint in this suit as administrator of the estate of Edna Hawkins was originally filed on October 10, 1945.
2. Letters of Administration were granted to plaintiff, Robert McGlothan, on November 1, 1945, attested to by the official record of the Register of Wills of the City and County of Philadelphia.
3. These Letters of Administration are still in good force and effect.
Conclusions of Law
1. This court has jurisdiction over the parties and subject matter of this case.
2. The Letters of Administration granted on November 1, 1945 to Robert Mc-Glothan validate his prior act of filing suit as administrator.
3. Judgment on the specific issue of Robert McGlothan’s capacity to sue will be entered for plaintiff.
4. Defendant’s motion for a directed verdict on this ground is denied.